In a proceeding to stay arbitration of a contractual dispute, the appeal is from an order of the Supreme Court, Rockland County, entered May 27, 1976, which granted petitioner’s application and denied appellant’s cross application to compel arbitration. Order affirmed, without costs or disbursements. On or about March 10, 1976, appellant served a demand for arbitration based upon the allegation that petitioner’s unilateral promulgation of new procedures for replacing absent teachers with substitute teachers violated "Article VIII para, a.” of a collective bargaining agreement dated July 7, 1974. In a previous arbitration award, dated July 24, 1975, the *894arbitrator decided that the arrangements made by petitioner-respondent for the hiring of substitute teachers were improper, but that the collective bargaining agreement only allowed him, the arbitrator, to render an advisory award in the matter. Under the circumstances it is unnecessary for us to pass upon whether the demand for arbitration was untimely. The only dispute in this case has been resolved by the earlier arbitration award (see Rembrandt Ind. v Hodges Int., 38 NY2d 502). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.